Title: To Benjamin Franklin from Jonathan Williams, Jr., [before 21 September 1773]
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear and honoured sir
[Before Sept. 21, 1773]
I received your kind Letter inclosing one for Mr. Cowan purser of the Glasgow, who is now at Hallifax, but as the Ship is ordered here in about 3 Weeks, shall keep ’till that time as the most certain way of getting it speedily to his hands.
I am sorry to find that the East India Company do not intend to send a Ship to America, but am not the less obliged by your and Mrs. Barwells kind Intentions. Commission Business is allowed to be the safest that is transacted, and as I can attend more affairs than I have to employ me, I should be glad to make as many commercial concerns as I can, especially in England, as all our Trade centers there: and if they did not prove immediately so profitable, it renders a Man of such consequence, that in turn his connexion is solicited by others, and many advantageous transient affairs might fall into his hands, which for want of being known he might miss of. I am never so happy as when fully employed, for of whatever profession I might be, I should wish to be the most eminent. This I know has the appearance of ambition, but I hope I have not too much of it, and I hope also when it leads in the channel of Business ’tis not blameable, for it appears to me no extraordinary proof of Talents, to do what any one else may do, and I think the best Cobler has more merit than an ordinary merchant. For this reason I am flattered with, and fond of my superfine Cloth Trade, for I wish to be conspicuous for my knowledge in, and attention to Business as well as for preserving an unlimited Credit. I could not bear that should suffer, for I had rather live on bread and water and be thought an honest man, than to posses Thousands with a suspicious Character. I intend this Winter to strain every nerve to lessen my debts in England, and if in my power to pay them all, for just at this Time the credit of this Town seems to be going to general Wreck, so that it particularly Behoves me to establish mine, that after the purgation is over, I may come out with unsullied reputation, and pursue my Business with fresh Vigour. ’Tis imagined that many orders from this side will be refused, and only those who can bear a scrutiny will be trusted again, by which means the Trade will get into such hands, as to enable the prosecutors of it to carry it on with satisfaction and profit. I have delivered the Letter to Henry who I take care to advise with regard to his Behaviour to his master and application to his Trade which I hope and believe he will be master of and as I hear no complaints I am inclined to think he behaves very well

Be pleased to make my best Respects acceptable to Mrs. Stevenson, Mr. and Mrs. Hewson Mrs. Blunt and all enquiring. Friends on this side are well and join in Duty and Love with Your dutifull and Affectionate Kinsman
Jona Williams Junr


By mine and several other Letters from England I find the Merchants trading to N England [have] declined shipping Tea to any of their Friends in consequence of the India Company having it in contemplation to ship Teas themselves, which leads me to think they did intend it; but you must best know what can be obtain’d, from them, and what is proper I should receive. I am (as above)
J W

 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons In / Craven Street / Strand / London / Per Gorham
